Case 3:18-cr-00334-JCH Document 101 Filed 01/27/21 Page 1of3

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

UNITED STATE OF AMERICA > CASE NO, 3:18 CR 0334 (J CH)
VS.

MICHAEL BOBOWSKI : JANUARY 27, 2021

eee

MOTION TO WITHDRAW

The undersigned CJA counsel respectfully move this Court for permission to withdraw as
counsel for the defendant in this case. It appears there has been a break-down in the attorney-client
relationship. (See attached letter from defendant). In support of this motion, the undersigned CJA
counsel submits the following:

1. On December 20, 2018 Mr. Bobowski entered a guilty plea to an Information charging him
with Conspiracy to Possess with Intent to Distribute and to Distribute 50 Grams or More of a
Mixture and Substance Containing a Detectable Amount of d-methamphetamine hydrochloride.

2. On October 16, 2020 Mr. Bobowski was sentenced to 32-months confinement, but he was
permitted to self-surrender to the designated Bureau of Prisons facility, currently scheduled for
March 31, 2021.

3. On January 26, 2021 the undersigned counsel received a letter of termination from the
defendant, informing counsel that he was not satisfied with the advice and service he received. In
the defendant’s letter, he alleges “throughout the course of my case you advised me which led me
to make decisions based on your advice which I would not have likely made had I been given
advice with my best interest in mind.” The defendant furthermore claims, “I feel that our

relationship has deteriorated irretrievably and as such I would like new counsel.”
 

Case 3:18-cr-00334-JCH Document 101 Filed 01/27/21 Page 2 of 3

4. Based on the foregoing, counsel believes a break-down in the attorney-client relationship
has occurred and seeks to withdraw from the case.
WHEREFORE, for the reasons stated herein, and for such other grounds that may be
presented at a full hearing, this motion to withdraw should be granted and new CJA counsel be

appointed to represent the defendant for any future proceeding.

Respectfully submitted,
Counsel for the Defendant — Michael Bobowski

/s/ William _H. Paetzold
William H. Paetzold

Moriarty, Paetzold & Sherwood
2230 Main Street

Glastonbury, CT 06033

Tel. (860) 657-1010

Fax (860) 657-1011

Federal Bar No.: ct10074

CERTIFICATION

This is to certify that the foregoing was filed electronically on January 27, 2021 to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing.

/s/ William H. Paetzold
William H. Paetzold
Case 3:18-cr-00334-JCH Document 101 Filed 01/27/21 Page 3 of 3

Michael J. Bobowski
45 Terry Road
Hartford, CT 06105

January 25, 2021

Attorney William Paetzold
Moriarty, Paetzold & Sherwood
2230 Main Street,
Glastonbury, CT 06033

Dear Bill,

This is notice to immediately terminate our relationship. | feel that you have failed in your obligation to
represent me and my circumstances to the US Probation Office and to the court. | have only recently
learned that throughout the course of my case you advised me which led me to make decisions based
on your advice which | would not have likely made had | been given advice with my best interest in
mind. | feel that our relationship has deteriorated irretrievably and as such | would like new counsel.

Regards,

Michael J. Bobowski
